 Case 5:19-cv-00841-JGB-KK Document 11-3 Filed 05/22/19 Page 1 of 4 Page ID #:97



 1 PACIFIC TRIAL ATTORNEYS
   A Professional Corporation
 2 Scott J. Ferrell, Bar No. 202091
   sferrell@pacifictrialattorneys.com
 3 4100 Newport Place, Ste. 800
   Newport Beach, CA 92660
 4 Tel: (949) 706-6464
   Fax: (949) 706-6469
 5
     Attorneys for Plaintiff
 6

 7

 8

 9                              UNITED STATES DISTRICT COURT
10                         CENTRAL DISTRICT OF CALIFORNIA
11

12   ABELARDO MARTINEZ, JR., an                   Case No. 5:19-cv-00841-JGB-KK
     individual, and ROY RIOS, an individual,
13                                                REQUEST FOR JUDICIAL NOTICE
                  Plaintiffs,                     IN SUPPORT OF PLAINTIFFS’
14                                                MOTION TO REMAND ACTION TO
                  v.                              THE SUPERIOR COURT OF
15                                                CALIFORNIA FOR THE COUNTY
     ADIDAS AMERICA, INC., an Oregon              OF RIVERSIDE
16   corporation; and DOES 1-10, inclusive,
                                                  [Concurrently filed with the Notice of
17                Defendants.                     Motion and Motion; supporting
18
                                                  Declaration of Scott J. Ferrell; and
                                                  [Proposed] Order]
19
                                                  Date: June 24, 2019
20                                                Time: 9:00 a.m.__
                                                  Ctrm: 1
21
                                                  Complaint filed:   April 19, 2019
22                                                Removal Filed:     May 6, 2019
23
24

25

26

27

28


                                    REQUEST FOR JUDICIAL NOTICE
 Case 5:19-cv-00841-JGB-KK Document 11-3 Filed 05/22/19 Page 2 of 4 Page ID #:98


           Plaintiffs Abelardo Martinez and Roy Rios ask the Court to take judicial notice of
 1
     the following documents in support of their Motion to Remand this Action to the
 2
     Superior Court of California for the County of Riverside:
 3
           • The Honorable John A. Kronstadt’s opinion in Cheryl Thurston v. Toys R Us,
 4
              Inc., U.S. District Court, Central District of California Case No.
 5
              5:16−cv−02672−JAK-AGR, Doc. No. 14, February 23, 2017. A true and
 6
              correct copy of the Order is attached hereto as Exhibit A and is a document of
 7
              the United State District Court’s record.
 8
           • The Honorable Terry J. Hatter, Jr.’s opinion in Thurston v. Omni Hotels
 9
              Management Corporation, U.S. District Court, Central District of California
10
              Case no. 16-cv-02596-TJH-KK, Doc. No. Dkt. 15, May 19, 2017. A true and
11
              correct copy of the Order is attached hereto as Exhibit B and is a document of
12
              the United State District Court’s record.
13
           • The Honorable James V. Selna’s opinion in Thurston v. Cleapath Lending,
14
              INc., U.S. District Court, Central District of California Case no. No. SACV
15
              18-2094 JVS (JDEx), Doc. No. 20, Jan. 28, 2019. A true and correct copy of
16
              the Order is attached hereto as Exhibit C and is a document of the United
17
              State District Court’s record.
18
           • The complaint in Thurston v. Cleapath Lending, Inc., Superior Court of
19
              California for the County of Orange, case no. 30-2018-01027579 (Oct. 24,
20
              2018). A true and correct copy of the complaint is attached hereto as Exhibit
21
              D and is a document of the Superior Court’s record.
22
           Judicial notice of the foregoing documents is proper because a noticed fact must
23
     be one not subject to reasonable dispute in that it is either (1) generally known within
24
     the territorial jurisdiction of the trial court; or (2) capable of accurate and ready
25
     determination by resort to sources whose accuracy cannot reasonably be question ed.
26
     Fed. R. Evid. 201(b). These documents cannot be subject to reasonable dispute because
27
     they are contained within the files of the courts. See e.g. Reyn’s Pasta Bella, LLC v.
28

                                               -1-
                                   REQUEST FOR JUDICIAL NOTICE
 Case 5:19-cv-00841-JGB-KK Document 11-3 Filed 05/22/19 Page 3 of 4 Page ID #:99



 1   Visa USA, Inc., 442 F.3d 741, 746 n.6 (9 th Cir. 2006) (taking judicial notice of
 2   documents from court records).
 3   Dated: May 22, 2019                 PACIFIC TRIAL ATTORNEYS
                                         A Professional Corporation
 4

 5

 6
                                         By: /s/Scott J. Ferrell
                                         Scott J. Ferrell
 7                                       Attorneys for Plaintiff
 8

 9

10
11

12

13

14
15

16

17

18

19

20

21

22

23
24

25

26

27

28

                                              -2-
                                PLAINTIFF’S MOTION FOR REMAND
Case 5:19-cv-00841-JGB-KK Document 11-3 Filed 05/22/19 Page 4 of 4 Page ID #:100



 1                               CERTIFICATE OF SERVICE
 2         I hereby certify that on May 22, 2019, I electronically filed the foregoing
 3   REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF PLAINTIFFS’
 4   MOTION TO REMAND ACTION TO THE SUPERIOR COURT OF
 5   CALIFORNIA FOR THE COUNTY OF RIVERSIDE with the Clerk of the Court
 6   using the CM/ECF system which will send notification of such filing via electronic mail
 7   to all counsel of record.
 8
                                                 /s/ Scott J. Ferrell
 9                                               Scott J. Ferrell
10
11

12

13

14
15

16

17

18

19

20

21

22

23
24

25

26

27

28

                                              -1-
                                     CERTIFICATE OF SERVICE
